Citation Nr: 0936447	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-14 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus (Type II).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

When this issue previously was before the Board in December 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

The Veteran's hypertension was not caused or chronically 
worsened by his service-connected diabetes.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of the 
Veteran's service-connected diabetes.  38 C.F.R. § 3.310(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with notice 
required under the VCAA by letter mailed in December 2004, 
prior to the initial adjudication of the claim.  Although he 
was not provided notice concerning the disability-rating and 
effective-date elements of the claim until January 2009, 
after the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the Veteran in 
proceeding with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for hypertension is not 
warranted.  Consequently, no effective date or disability 
rating will be assigned, and the failure to provide earlier 
notice with respect to those elements of claim is no more 
than harmless error.

The record also reflects that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained and that he has been afforded an 
appropriate VA examination.  Although the Veteran requested 
that VA obtain additional treatment records from "Dr. 
Donald" in his May 2006 substantive appeal, he did not 
respond to a March 2007 letter requesting that he provide 
identifying information for that physician and execute an 
appropriate medical release authorization form.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
hypertension because it is related to his service-connected 
diabetes.  He does not contend, and the evidence does not 
suggest, that service connection is warranted for 
hypertension on either a direct or presumptive basis.  In 
this regard, the Board notes that the Veteran's service 
treatment records are negative for evidence of hypertension, 
and there is no evidence showing that he developed 
hypertension within one year of his release from active duty.  
There also is no evidence otherwise linking the Veteran's 
hypertension to his active service.

With respect to the issue of service connection on a 
secondary basis, the Veteran was afforded a VA examination in 
April 2009 to determine the etiology of his hypertension and 
its relationship to his service-connected diabetes.  The 
examiner noted that she had reviewed the claims folders and 
the Veteran's VA treatment records and that she had conducted 
a physical examination and clinical interview of the Veteran.  
Based on her review, she opined that there was not a 50 
percent or better probability that his hypertension was 
caused or chronically worsened by his service-connected 
diabetes.  She explained that the Veteran was diagnosed and 
treated for hypertension several years before he was 
diagnosed with diabetes.  She also explained that his 
hypertension generally has been controlled with medication 
and cited specific blood pressure readings from January 2008, 
May 2008, and December 2008 to support her conclusion.

The examiner's opinion is consistent with the medical 
evidence of record.  First, VA treatment records dated in 
2003 confirm that the Veteran was being treated for 
hypertension prior to his diagnosis of diabetes.  Second, VA 
treatment records show that his hypertension is not 
chronically worsened by his diabetes.  Although VA treatment 
records dated in December 2004 and December 2005 reflect that 
the Veteran's hypertension and diabetes were under only 
"fair" control, several other treatment records show that 
his hypertension remains controlled by medication even during 
exacerbations of his diabetes.  Treatment records dated in 
January 2004 and February 2004 reflect that the Veteran 
admitted to noncompliance with his diabetic diet and that his 
blood sugar levels were climbing, but his blood pressure was 
measured at 136/74 in January 2004.  A March 2005 treatment 
record reflects that his blood pressure was measured at 
120/70 and that hypertension was described as "controlled" 
despite the fact that his diabetes was "not controlled."  
Similarly, an April 2006 treatment record notes that his 
hypertension was described as under "good control" although 
his diabetes was under only "fair control."  Finally, a 
June 2007 treatment record reflects that his blood pressure 
was measured at 127/75 and that his hypertension was under 
"good control" even though the Veteran reported a recent 
history of elevated fasting blood sugar levels.

There is no contrary medical opinion of record.  The Board 
acknowledges the Veteran's belief that his hypertension is 
secondary to his diabetes.  However, the Veteran, as a 
layperson without medical training, is not competent to 
render an opinion on issues involving medical causation or 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the medical evidence showing that his 
hypertension pre-dated his diabetes and showing that his 
hypertension remains under control even when his diabetes 
worsens supports the conclusion of the VA examiner that his 
hypertension was not caused by or chronically worsened by his 
service-connected diabetes.

In sum, the Board finds that the preponderance of the 
evidence establishes that the Veteran's hypertension is not 
etiologically related to his service-connected diabetes.

Accordingly, service connection for hypertension is not 
warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus (Type II) is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


